         Case 1:21-mj-00268-GMH Document 1-1 Filed 03/01/21 Page 1 of 1



                                      STATEMENT OF FACTS

        On Saturday, February 27, 2021, at approximately 5:00 p.m., members of the Metropolitan
Police Department (MPD) Gun Recovery Unit (GRU) were on patrol when they observed a group of
individuals standing on the east side of the street in the 1100 block of 1st Street Northwest in
Washington, D.C. The individuals appeared to be playing a game of chance on a table in the block. As
officers were noticed, one individual in the group yelled “feds” to alert the others in the block. Officers
observed an individual, later identified as Antowan Hagan (Defendant Hagan), look at the officers in
the vehicle and turn his body away from officers while separating himself from the group of
individuals. Defendant Hagan pressed his right arm to his body, then his shoulder was making an up
and down motion as if he was attempting to grasp something in his pelvic area unsuccessfully. Officer
Jones got out of the vehicle to attempt to make contact with Defendant Hagan, who immediately took
off running. While running, Officer Jones observed Defendant Hagan to be constantly tugging on his
waistband with his right arm. Other officers were closing in on Defendant Hagan from the other side
when the defendant ducked behind a dark in color vehicle by the driver side door. Officer Jones
believed that Defendant Hagan may be attempting to pull a weapon from his waistband. Officer Tipps
observed Defendant Hagan remove an object from his waistband and discard it under the left front tire
of the dark vehicle. Defendant Hagan then attempted to run again, but was apprehended by officers.
Officer Tipps searched the area of the vehicle where he saw Defendant Hagan discard an object and
observed a firearm on the ground next to the left front tire underneath the vehicle. Defendant Hagan
was placed under arrest.

         The recovered firearm was determined to be a Ruger LCP, .380 caliber semiautomatic handgun
with a serial number of 372175764. When it was recovered, it had one (1) round in the chamber and
five (5) rounds in an unknown capacity magazine. There are no firearm or ammunition manufacturers
in the District of Columbia. Therefore, the firearm and ammunition in this case would have traveled in
interstate commerce.

        A criminal history check of Defendant Hagan through the National Crime Information Center
(NCIC) confirmed that the defendant has a prior felony conviction in the Superior Court for the District
of Columbia for Armed Robbery, case number 2015 CF3 11970. The defendant was sentenced to sixty
(60) months of incarceration for this conviction. The defendant is still on supervision for this
conviction. This conviction in the Superior Court for the District of Columbia was under the Youth
Rehabilitation Act; however, it was not successfully completed and the defendant did not receive the
benefits of the Youth Rehabilitation Act for this conviction. Therefore, the defendant was aware at the
time of his arrest in this case that he had a prior conviction for a crime punishable by more than one
year.


                                                 _________________________________
                                                 OFFICER MARKEL JONES
                                                 METROPOLITAN POLICE DEPARTMENT

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 1st day of March 2021.                                         Digitally signed by G.
                                                                             Michael Harvey
                                                                             Date: 2021.03.01 13:19:34
                                                                             -05'00'
                                                         __________________________________
                                                         G. MICHAEL HARVEY
                                                         U.S. MAGISTRATE JUDGE
